Citation Nr: 1205333	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-32 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from October 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The decision below addresses the Veteran's claim of service connection for a heart condition.  The claim of service connection for hypertension is addressed in the remand that follows the Board's decision.


FINDING OF FACT

In November 2011, the RO granted service connection for coronary artery disease status post myocardial infarction with coronary stent placement.


CONCLUSION OF LAW

The benefit sought on appeal has been granted as to the issue of entitlement to service connection for a heart condition; there is no allegation of error of fact or law concerning that issue.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The September 2007 rating decision denied entitlement to service connection for coronary artery disease status post myocardial infarction with coronary stent placement and hypertension.  The Veteran appealed the decision and the two claims were certified to the Board in June 2009.  In November 2011, while the appeal was pending, the RO granted service connection for coronary artery disease status post myocardial infarction with coronary stent placement.  This action was taken pursuant to a change in the regulations concerning diseases associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e) (2011) (adding ischemic heart disease).  Because the Veteran's claim of service connection for a heart condition was granted by the November 2011 rating decision, there is effectively no longer any allegation of error of fact or law concerning that issue and there remains no case or controversy.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal of the issue of entitlement to service connection for a heart condition.


ORDER

The appeal of the issue of entitlement to service connection for a heart condition is dismissed.


REMAND

As indicated previously, a November 2011 rating decision granted service connection for coronary artery disease status post myocardial infarction with coronary stent placement.  A copy of the rating decision is located in "Virtual VA."  Notably, the November 2011 rating decision refers to evidence that is not present in the paper claims file or in Virtual VA.  Among the listed evidence are treatment reports from the VA Medical Centers (VAMCs) in Togus, Maine, and West Palm Beach, Florida, dated from March 1998 to January 2011.  

The VA treatment records may be relevant to the hypertension issue on appeal and may contain crucial evidence in deciding the appeal.  At this juncture, although VA is moving toward a virtual system, it is not in place for all ROs or all Veterans.  This Veteran's claims file is a paper file.  As such, the record is incomplete and the Board has an obligation to base its decision on a review of the complete record.  Therefore, the Board finds that a remand is necessary to associate with the claims file any records currently in Virtual VA or in any temporary file that may have been created.  See 38 C.F.R. § 19.7 (2011) (decisions of the Board are based on a review of the entire record).

Accordingly, this issue is REMANDED for the following actions:

1.  Locate and associate with the claims file any temporary folders that are being maintained at the RO or the AMC on behalf of the Veteran.  Additionally, associate any records currently in Virtual VA or referred to therein.  The records must include the treatment records from the Togus and West Palm Beach VAMCs dated since March 1998.

2.  After undertaking any other development deemed appropriate, re-adjudicate the issue of entitlement to service connection for hypertension.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


